Citation Nr: 0208473	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  01-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 (West 1991 & Supp. 2001). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1974 to March 
1977 and from August 1983 to September 1994.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Vocational 
Rehabilitation and Counseling (VR&C) Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a Board videoconference hearing in 
December 2001.  A transcript of that hearing is associated 
with the claims folder.  

Review of the claims folder reveals that the RO adjudicated 
several new service connection claims in its January 2000 
rating decision.  It denied several of those claims as not 
well grounded.  However, subsequently enacted legislation 
eliminated the well-grounded claim requirement for 
adjudication of disability claims.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  The law provides for readjudication 
of claims finally denied as not well grounded from the period 
of July 14, 1999 to the date of the law's enactment.  VCAA, § 
7.  Accordingly, the Board directs the RO's attention to the 
January 2000 rating decision for readjudication of the 
affected claims.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: headaches, rated as 30 percent disabling; and 
L5-S1 spondylolisthesis with degenerative disc disease, rated 
as 20 percent disabling.

3.  The evidence of record does not show that the veteran's 
service-connected disabilities materially contribute to 
impairment to employability.  

4.  An employment handicap does not exist.  
CONCLUSION OF LAW

Eligibility for vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 is not established.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.40, 
21.51 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See VCAA, supra.  Review of the claims 
folder reveals substantial compliance with the statutory 
provisions.  That is, the January 2001 statement of the case 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  With respect to the duty to assist, the record 
includes evidence pertinent to the veteran's employability as 
acquired from the veteran.  The Board observes that the 
nature of this particular claim limits the relevance of 
medical evidence.  In any event, the claims folder contains 
VA treatment records and a recent medical examination.  The 
veteran has not submitted, or authorized VA to obtain, any 
private medical evidence.  The Board is satisfied that the 
record is sufficient for proper adjudication of the veteran's 
appeal.  Finally, the veteran has had ample opportunity to 
present evidence and argument in support of his appeal, to 
include during the December 2001 Board hearing.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO granted service connection for low back syndrome in a 
November 1977 rating decision.  It assigned a 10 percent 
rating.  In a November 1995 rating action, the RO granted 
service connection for headaches, rated as 10 percent 
disabling.  It also maintained the 10 percent rating for L5-
S1 spondylolisthesis.  

Review of the record showed that the veteran had previously 
used VA benefits to attend school.  He received a bachelor's 
degree in general science in May 1983.  

In February 1998, the veteran submitted a claim for 
additional benefits.  VA medical records secured for the 
claim revealed complaints of headache in June 1995 and 
regular and extended headaches reported monthly from February 
1996 to June 1996.  He received regular refills for 
medications.  Records dated in 1998 showed that the veteran 
presented to the emergency room in May with two-week history 
of headache.  In July 1998, he presented with migraine of 
two- to three-days' duration.  He continued to receive 
treatment with, and refills for, various medications.    

The report of the March 1999 VA general medical examination 
showed a history of migraine headaches treated with an 
injection, as well as Motrin and Midrin.  The veteran had 
headaches at least twice a month ranging in severity from 
mild to quite severe and occasionally lasting two to three 
days or more.  He also described having daily low back pain 
that lasted all day, which increased with prolonged standing, 
sitting, walking or with forward bending, as well as muscle 
spasm.  He took Motrin and a muscle relaxant as needed.  The 
veteran believed both disabilities interfered with his daily 
activities and occupation.  On examination, posture and gait, 
head and neck, and neurologic status were all normal.  Range 
of motion testing of the lumbar spine revealed varying 
limitation of motion on all maneuvers, with visible pain 
beginning at 85 degrees on forward flexion and at 15 degrees 
on backward extension.  The examiner commented that acute 
flare-ups of pain probably resulted in 25 percent less range 
of motion.  There was mild paravertebral muscle spasm 
involving the lumbar spine, but no fixed deformity or 
neurologic abnormality.    

In the January 2000 rating decision, the RO increased the 
rating for L5-S1 spondylolisthesis with degenerative disc 
disease to 20 percent and the rating for headaches to 30 
percent.  The February 2000 award letter advised the veteran 
of his potential eligibility for vocational rehabilitation 
benefits.  VR&C received the veteran's vocational 
rehabilitation claim later in February 2000.

A Wage and Applicant Inquiry made in April 2000 showed that 
the veteran was registered with the Texas Workforce 
Commission with an active file.  He last worked for a 
manager, earning $30,000.00 per year, from May 1997 to 
January 2000.  He had been laid off.  The veteran had 
previously worked as a research assistant from March (sic) 
1994 to May 1996, when he was laid off.  A Veteran Employment 
and Wage Inquiry made in June 2000 indicated that he still 
had an active file with recent contact.  There was no 
additional employment listed.      

The narrative report of counseling dated in May 2000 noted 
that the veteran had previously used VA vocational 
rehabilitation and other VA program benefits.  His service-
connected and nonservice-connected disabilities were listed.  
The veteran graduated from high school in 1970, served in the 
military from 1974 to 1977, enrolled in college in 1978, and 
earned a bachelor's degree in general science in 1982.  The 
veteran again served in the military from 1983 to 1994.  He 
was trained and assigned as a chemical officer, though he 
primarily did work of an administrative nature.  After his 
discharge in 1994, he returned to school and worked at the 
university as a research assistant from August 1994 to July 
1995.  He found employment in May 1998 as a manager of a 
laboratory involved in wastewater analysis.  He was laid off 
by mutual agreement in January 2000.  The veteran believed 
there was a good possibility of being rehired as a laboratory 
assistant or in a teaching capacity if he returned to school 
full-time.  He had considered self-employment as a consultant 
on environmental issues, but wanted to upgrade his education 
and pursue post-graduate work in the field.  The veteran had 
taught as a substitute teacher but did not enjoy the pace of 
the work and found it too stressful.  Results of the Career 
Assessment Inventory reflected a preference for working alone 
and in scientific occupations.    

The counselor stated that there was sufficient evidence to 
find impairment to employability due to the effects of his 
service-connected disabilities.  He discussed physical 
limitations imposed by the back disability.  However, the 
counselor found that the veteran possessed educational 
credentials and transferable skills that would allow him to 
work in an occupation that did not require vigorous physical 
activity.  The counselor found that, in view of his 
educational background and managerial experience, the veteran 
appeared prepared and qualified for employment in a suitable 
occupation.  Therefore, he did not find that employment 
handicap existed.  It was noted that the veteran seemed most 
interested in returning to school with the ultimate goal of 
self-employment and that he had been unable to obtain 
employment for reasons within his own control.  VR&C notified 
the veteran of the eligibility determination by letter dated 
in May 2000.

In a May 2000 statement, the veteran related that he was 
looking for less stressful work with a better possible work 
tenure.  He had not been able to secure steady work and had 
not found a job since January.  He wanted to pursue 
additional education to apply for university teaching 
positions that intermittently opened or to work as an 
independent consultant.  In his June 2000 notice of 
disagreement, the veteran further explained that, despite the 
counselor's opinion, he did not have sufficient credentials 
to be an environmental consultant, most of which had doctoral 
degrees.  During the previous six years, he had held multiple 
jobs at all levels of expertise.  The veteran's January 2001 
substantive appeal related that he had held six different 
jobs since 1994 and had received unemployment compensation at 
different times.  He asserted that he lacked the experience 
to be a consultant and that the bachelor's degree he received 
in 1983 was inadequate given the intervening advances in 
technology.  The veteran was pursuing a master's degree with 
intent to seek a doctoral degree.  He took low-paying jobs to 
support his family.   

VA medical records showed a neurologic consultation in April 
2000.  He had headaches, but reported that his primary 
concern was memory loss.  The veteran continued to have 
headaches with an associated hospitalization in the past 
year.  He lost his job in January 2000, he felt because of 
his memory problems, after which he was not able to find 
other work.  In May 2000, he related having continued 
headaches.  He stated that he was not able to work in a 
chemistry environment because it triggered his migraines.    

During the December 2001 Board videoconference hearing, the 
veteran described his employment history.  He had difficulty 
finding employment compatible with his experience.  After 
working as a research assistant at the university, he found 
work with a contractor for about one and one-half years 
writing warfare scenarios for the production of training 
simulations.  After that, he found the manager position for 
the laboratory, where he worked until January 2000 when the 
laboratory closed.  The veteran then returned to the 
university to work and entered the master's degree program.  
Currently, he felt that a job where he had to stand most of 
the day would be difficult because of his back disability.  
Also, teaching at the high school level was stressful and his 
ability to work would be limited due to his headaches.  He 
thought that teaching at a higher education level would be 
less stressful because there would be fewer students.  Next 
semester, the veteran was starting a program for a doctoral 
degree, with which he believed he would be able to get 
teaching work at the university level.  He did not think the 
master's degree was sufficient to secure jobs in the science 
field.  The veteran had not lost a job because he was unable 
to perform the work.  He was not able to stand for prolonged 
periods or do heavy lifting due to his back disability.  With 
respect to headaches, he had to be able to eat regularly and 
avoid strong odors.  

Analysis

In pertinent part, VA law and regulation provides that a 
veteran is entitled to rehabilitation services under 
38 U.S.C.A. chap. 31 when he has a service-connected 
disability rated as 20 percent or more disabling and is 
determined to be in need of rehabilitation to overcome an 
employment handicap.  38 U.S.C.A. § 3102 (West 1991 & Supp. 
2001); 38 C.F.R. § 21.40 (2001).  

"Employment handicap" means an impairment, resulting in 
substantial part from service-connected disability, of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. 
§ 3101(1); 38 C.F.R. § 21.51(b).  Components of employment 
handicap include impairment, service-connected disability, 
nonservice-connected disability, and consistency with 
abilities, aptitudes, and interests.  38 C.F.R. § 21.51(c).  
Impairment is restrictions on employability caused by 
service-connected and nonservice-connected disabilities, 
deficiencies in education and training, negative attitudes 
toward the disabled; and other pertinent factors.  38 C.F.R. 
§ 21.51(c)(1).  The veteran's service-connected disability 
need not be the sole or primary cause of the employment 
handicap, but it must materially contribute to impairment.  
Its effects must be identifiable, measurable, or observable.  
38 C.F.R. § 21.51(c)(2).  A determination as to whether 
service-connected disability materially contributes to 
impairment to employment assesses the affect of the 
disability on the veteran's ability to prepare for, obtain, 
or retain employment.  38 C.F.R. § 21.51(e).   

Therefore, an employment handicap exists when the veteran has 
an impairment of employability, his service-connected 
disability materially contributes to the impairment of 
employability, and he has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(1).  
Conversely, an employment handicap does not exist if the 
veteran's employability is not impaired, if the veteran's 
employability is impaired but his service-connected 
disability does not materially contribute to the impairment 
of employability, or the veteran has overcome the effects of 
the impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2).  

In this case, the Board finds that the veteran is not 
eligible for vocational rehabilitation because an employment 
handicap does not exist.  As noted by the VR&C counselor, the 
veteran has impairment to employment.  Evidence of record 
reflects disability from headaches and low back problems, 
which impair the veteran's ability to perform certain types 
of activities or to work in certain types of environments.  
38 C.F.R. § 21.51(c)(1).  

However, the record does not support a finding that the 
service-connected disability materially contributes to the 
impairment.  38 C.F.R. § 21.51(c)(2).  The veteran has held 
several jobs over the years since his separation from 
service, including research assistant, laboratory manager, 
and writing warfare scenarios.  During the Board hearing, he 
specifically denied any inability to perform the work due to 
service-connected disabilities.  The jobs ended when a 
contract was complete or when the facility where he worked 
closed.  Moreover, review of the other evidence of record 
fails to reveal any measurable or observable effect of the 
disabilities on his employment to warrant a finding that the 
service-connected disability materially contributes to 
impairment of employability. Id.     

In fact, the veteran's statements suggest that the primary 
reason for his inability to find steady work is his lack of 
experience and/or education in areas in which he is seeking 
employment.  He specifically refers to teaching at the 
university level, which he believes will provide a desired 
level of employment and financial stability.  He concedes 
that he has been able to find other work and had done so in 
order to provide financial support for his family.  The Board 
emphasizes that VA's vocational rehabilitation benefits are 
intended to enable a veteran with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (emphasis added).  Benefits do not guarantee a veteran 
the ability to find employment or to find employment in a 
particular field.  In addition, although the veteran 
apparently lacks the requisite education or experience to 
secure his desired jobs, the evidence does not show that 
service-connected disabilities have interfered with his 
ability to expand his education or experience.    

In summary, the Board finds that the veteran's service-
connected low back disability and headaches do not materially 
contribute to impairment of employability.  A finding of 
employment handicap is therefore precluded.  38 U.S.C.A. § 
3101(1); 38 C.F.R. § 21.51(c) and (f)(2).  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.  Accordingly, the Board finds 
that eligibility for vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 is not established.  The appeal is denied.   

 

ORDER

Entitlement to vocational rehabilitation benefits under 
38 U.S.C.A. ch. 31 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

